DETAILED ACTION
Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) and claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for foreign priority has been filed in parent Application CN 202020129545.3. Accordingly, the earliest effective filing date was recognized as 1/20/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 10-11, “and the second reflector sheet is on the bottom surface and/or the light emitting surface of the light guide plate” should be changed – and the second reflector sheet is on at least one of the bottom surface of the light guide plate and.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al (US 20100110334 A1; “OKi”).
Re Claim 1:
Oki discloses a backlight assembly (shown in at least Fig 7 and described in at least ¶ 0070 as well as below), comprising: 
a light guide plate (light guide 3), a light source (LED light source 4), and a first reflector sheet (reflector sheet 6), 
wherein 
the light guide plate (3) comprises a bottom surface (surface proximate to 6) and a light emitting surface (surface proximate to optical sheet 5) opposite to each other (shown in Fig 7), and a light incident surface (third surface 3a) intersecting the bottom surface and the light emitting surface (shown in Fig 7); 
the light source (4) is on the light incident surface of the light guide plate (on 3a side of 3, shown in Fig 7); 
the first reflector sheet (6) is on the bottom surface of the light guide plate (shown in Fig 7) and at an end of the light guide plate distal to the light source (distal configuration shown in Fig 7); 
the backlight assembly further comprises a reflective adhesive sheet (adhesive sheet 8, shown in Fig 7 to be reflective) proximal to the light source (proximal to 4, shown in Fig 7); and 
the reflective adhesive (8) is on the bottom surface and/or the light emitting surface of the light guide plate (configuration shown in Fig 7; the examiner notes that the scope of the 
With further regard to the reflective adhesive (8), Oki at least suggests the reflective adhesive to be the functional equivalent of a second reflector sheet due to the configuration shown in Fig 7. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Oki as at least suggesting a functional equivalent of a second reflector sheet.
With further regard to the functionally equivalent second reflector sheet (8), Oki at least suggest equivalent reflectivity to the claimed reflectivity of the second reflector sheet is greater than 90% for the purpose of reflecting light within the light guide as shown in Fig 7. Since is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") MPEP 2144.05 II A, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Oki at least suggest equivalent reflectivity to the claimed reflectivity of the second reflector sheet is greater than 90% for the purpose of reflecting light within the light guide.


Re Claim 2:
Oki further discloses a flexible circuit board (flexible printed circuit board 7), wherein the flexible circuit board (7) is on the bottom surface of the light guide plate (bottom of 3, shown in Fig 7) and is at an end of the light guide plate proximal to the light source (proximal to 4, shown in Fig 7); and 
the flexible circuit board (7) and the first reflector sheet (6) have a gap therebetween (in Fig 7, gap shown between 7 and 6 as well as between 7 and projection portion 9a of transparent sheet 9).
Re Claim 3:
Oki further discloses wherein in a case where the second reflector sheet (8) is only on the bottom surface of the light guide plate (in a case where the second reflector sheet is only mapped to adhesive sheet 8 on the bottom surface of the light guide plate (3)), the backlight assembly further comprises
 a first optical adhesive tape (adhesive sheet at the top of the light guide plate (3)) opposite to the second reflector sheet (configuration shown in Fig 7); 
the first optical adhesive tape (8) is on the light emitting surface of the light guide plate (shown in Fig 7); and 
the second reflector sheet is between the bottom surface of the light guide plate and the flexible circuit board, extends into the gap between the flexible circuit board (7) and the first reflector sheet (8 on the bottom of 3), and at least partially overlaps a side of the first reflector sheet distal to the bottom surface of the light guide plate (partial overlap shown in Fig 7).

Re Claim 4:
Oki further discloses wherein in a case where the second reflector sheet is only on the light emitting surface of the light guide plate (in a case where the second reflector sheet is only mapped to adhesive sheet 8 on the upper surface of the light guide plate (3)), the backlight assembly further comprises
 a second optical adhesive tape (adhesive sheet at the bottom of the light guide plate (3)) opposite to the second reflector sheet (shown in Fig 7); and 
the second optical adhesive tape (8 on the top of 3) is between the bottom surface of the light guide plate and the flexible circuit board (shown in Fig 7), extends into the gap between the flexible circuit board and the first reflector sheet (extension shown between 7 and 6 in Fig 7), and at least partially overlaps a side of the first reflector sheet distal to the bottom surface of the light guide plate (partial overlap shown in Fig 7).
Further, upon careful review of Applicant’s disclosure, the claimed embodiment is supported by Fig 2 and  is an obvious variant to the embodiments Figs 1 and 3.
Re Claim 10:
Oki further discloses a fixing element (casing 2), wherein the fixing element comprises a first installation portion (portion at the bottom of 3) and a second installation portion (portion at the top of 3) opposite to each other, and a connection portion (portion intersection the top and bottom installation portions and facing light source (4)) intersecting the first installation portion and the second installation portion (shown in Fig 7); and 

Re Claim 11:
Oki further discloses wherein the fixing element (2) is U-shaped (U-shape shown in Fig 7).
Re Claim 12:
Oki further discloses an optical film (optical sheet 5) opposite to the first reflector sheet (opposite to 6, specifically on the opposite side of 3), wherein the optical film (5) is on the light emitting surface of the light guide plate (configuration show in Fig 7).
Re Claim 13:
Oki further discloses wherein the optical film (5) is at the end of the light guide plate (3) distal to the light source (distal to 4, show in Fig 7).
Re Claim 14:
Oki further discloses wherein the optical film comprises a first diffuser (diffusion reflection sheet, described in at least ¶ 0072), a prism (prismatic sheet, described in at least ¶ 0072)
 Oki does not explicitly disclose a second diffuser the first diffuser, the prism, and the second diffuser are on the light guide plate in sequence.
The examiner takes Official Notice that optical sheets comprising the configuration of a first diffuser, a prism, and a second diffuser on a light guide plate in sequence was well-known within the art before the effective filing date of the claimed invention.

Re Claim 16:
With further regard to the light source (4), Oki at least suggests wherein the light source has a height less than a height of the light guide plate in a direction perpendicular to the bottom surface or the light emitting surface of the light guide plate by the configuration shown in Fig 7. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Oki as at least suggesting wherein the light source has a height less than a height of the light guide plate in a direction perpendicular to the bottom surface or the light emitting surface of the light guide plate.
Re Claim 17:
Oki does not explicitly disclose wherein the light source is in contact with the light incident surface of the light guide plate.
The examiner takes Official Notice that it was well-known within the art before the effective filing date of the claimed invention to have the configuration of a light source in contact with the light incident surface of a light guide plate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source and light guide plate of Oki into the well-known configuration for the benefit of improved light efficiency.
Re Claim 18:
Oki further discloses a display device (LCD unit, described in at least ¶ 0091), comprising the backlight assembly according to claim 1 (see claim 1, above)
Re Claim 20:
Oki further discloses an optical film (optical sheet 5) opposite to the first reflector sheet (opposite to 6, specifically on the opposite side of 3), wherein the optical film (5) is on the light emitting surface of the light guide plate (configuration show in Fig 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oki in view of Non-Patent Literature (Components101; PDF attached and referred to as “NPL”).
Oki does not explicitly disclose wherein the light source has a power less than or equal to 1 watt.
NPL teaches a light source that has a power equal to 1 watt (shown on at least Page 1 of 11).
Since Oki at least suggest other light sources may be used in ¶ 0090 (described as other light sources…can be used at the end of the paragraph), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the light source of Oki according to the configuration of the light source as taught in at least principle by NPL for the benefit of better luminous output, better power handling, power saving, longer life, and health (NPL: Page 3).

Allowable Subject Matter
Claims 5-9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 5:
The closest prior art of record, Oki fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a silver reflector sheet as set forth in the claim.
Re Claim 6:
The closest prior art of record, Oki fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second reflector sheet as set forth in the claim.
Re Claims 7-9:
The claims contain allowable subject matter due to their dependence on intervening claim 6.
Re Claim 19:
The closest prior art of record, Oki fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a silver reflector sheet as set forth in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US 20160057872 A1) discloses a display device comprising a first and second reflector.
Sugiyama et al (US 20210200025 A1) discloses a display device comprising a first reflector, a first adhesive tape, and a light source in contact with an incident side of a light guide plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875